Citation Nr: 9923647	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  97-31 541	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia



THE ISSUE

Entitlement to an effective date earlier than September 8, 
1994, for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  He was a prisoner of war of the German government from 
December 1943 to May 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating decision by the RO.  



FINDINGS OF FACT

1.  In December 1980, the veteran filed an initial 
application for increased compensation benefits based on 
individual unemployability.  In rating decisions of April 
1981 and May 1981, the RO denied the claim and mailed him 
notice of the denials, informing him of his right of appeal.  
The veteran did not appeal from these decisions.  

2.  In September 1982, the veteran reapplied for increased 
compensation based on individual unemployability.  In 
September 1982, the RO denied the claim and mailed him notice 
of the denial, informing him of his right of appeal.  The 
veteran did not appeal this decision within one year and it 
became final.  

3.  On September 8, 1994, the veteran submitted another 
application for increased compensation based on 
unemployability.  He was rated 80 percent service-connected 
disabled at the time, effective in August 1987.  

4.  In a rating decision of October 1994, the RO assigned a 
total compensation rating based on individual 
unemployability, effective on September 8, 1994.  




CONCLUSION OF LAW

The claim for an earlier effective date of September 8, 1994, 
for the assignment of a total rating based on individual 
unemployability due to service-connected disability is not 
warranted.  38 U.S.C.A. §§ 5107, 5110, 7104 (West 1991 and 
Supp. 1999); 38 C.F.R.§§ 3.104, 3.400 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date prior to September 
8, 1994, for the assignment of a total compensation rating 
based on individual unemployability.  He has presented a 
well-grounded claim, which is a claim that is plausible, as 
required by 38 U.S.C.A. § 5107(a).  The VA, in turn, has 
assisted the veteran in fully developing the facts relevant 
to his claim as required by 38 U.S.C.A. § 5107(a).  

In December 1980, the veteran filed an initial application 
for increased compensation benefits based on unemployability.  
In rating decisions of April 1981 and May 1981, the RO denied 
the claim and mailed him notice of the denials, informing him 
of his right of appeal.  The veteran did not appeal these 
decisions.  

In September 1982, the veteran reapplied for increased 
compensation based on unemployability.  In September 1982, 
the RO denied the claim and mailed him notice of the denial, 
informing him of his right of appeal.  The veteran did not 
appeal this decision within one year and it became final.  
38 C.F.R. § 3.104.  

On September 8, 1994, the veteran submitted another 
application for increased compensation benefits based on 
unemployability.  He was rated 80 percent service-connected 
disabled at the time, effective in August 1987.  In an 
October 1994 decision, the RO granted a total compensation 
rating based on individual unemployability effective on 
September 8, 1994, the date determined to have been when the 
veteran's reapplication for increased compensation based on 
unemployability was received.  

The veteran asserts that he has been totally disabled due to 
his service-connected conditions since 1980 and that, since 
the RO should have informed him of his potential entitlement 
to increased compensation based on individual 
unemployability, he should be granted a total compensation 
rating effective in 1980.  

The effective date of the award of an increase in disability 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a reopened 
claim after final disallowance, as in this case, will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The Board is cognizant of the veteran's argument that 
entitlement to a total compensation rating based on 
individual unemployability due to service-connected may have 
arisen before that time; however, the law specifically 
provides that the later of two dates, when entitlement arose 
or when the claim was received, will be the date of 
entitlement to VA benefits.  38 C.F.R. § 3.400.  The veteran 
has also maintained that he was not advised by the VA of his 
potential entitlement to the benefit and is being penalized 
for lack of knowledge regarding the law.  Although the VA 
makes a concerted effort to notify veterans of potential 
entitlement to VA benefits, the VA does not have the duty to 
provide a veteran with personal notice of potential 
eligibility for VA benefits.  Hill v. Derwinski, 2 Vet. App. 
451 (1991).  

Accordingly, because an earlier effective date is not 
permitted given the facts in this case, the claim must be 
denied by operation of law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  



ORDER

The claim for an earlier effective date for the award of 
total rating based on individual unemployability due to 
service-connected disability is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

